Citation Nr: 1432341	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-48 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hernia, claimed as epigastric hernia, post-operative. 

2.  Entitlement to service connection for a left forearm disorder. 

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to April 1977, as well as subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Wisconsin Army National Guard. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The case was remanded in January 2013 for additional development and now returns for further appellate review. 

The Veteran testified at a personal RO hearing in October 2009 and a Board hearing at the local RO before the undersigned Veterans Law Judge in May 2012.  The transcripts have been associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from May 2004 through December 2013, which were considered by the agency of original jurisdiction (AOJ) in the December 2013 supplemental statement of the case, and the Veteran's representative's May 2014 Appellant's Post-Remand Brief.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The issues of entitlement to service connection for hernia, an acquired psychiatric disorder, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
	

FINDINGS OF FACT

1.  At no time during the pendency of the claim has the Veteran had a diagnosis of a left forearm disorder other than his already service-connected residuals of a laceration scar.

2.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A left forearm disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2013).

2.  A low back disorder was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the service connection claims decided herein, the VCAA's notice requirements were satisfied by way of a letter sent to the Veteran in March 2008, which was prior to the initial unfavorable decision issued in September 2008, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in Dingess/Hartman, supra, in the March 2008 letter.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in December 2013 in order to adjudicate the claims decided below.  In this regard, the Board notes that the December 2013 VA examiner offered etiological opinions as to each claimed disorder and based his conclusions on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As above, in January 2013, the Board remanded the case for additional development, to include obtaining service personnel records as well as records regarding the Veteran's period of service with the Wisconsin Army National Guard (which was accomplished in July 2013), and affording the Veteran a VA examination in order to determine the current nature and etiology of his claimed disorders (which was accomplished in December 2013).  

The Board observes that the January 2013 remand also requested that the Veteran be provided with an opportunity to provide additional information regarding any alleged injuries that occurred with his time with the Wisconsin Army National Guard as well as any ACDUTRA/INACDUTRA orders.  While he was provided with a letter in March 2013 that indicated that the AOJ would be obtaining his service personnel records and all records pertaining to his National Guard service, such did not specifically request the information directed by the Board.  Even so, the Board finds that such failure does not prejudice the Veteran with respect to the claims adjudicated herein.  Specifically, as his left forearm claim is denied on the basis of no current disability, any event during his ACDUTRA/INACDUTRA would be irrelevant.  Furthermore, regarding his back disorder, the Veteran has previously described falling in the shower during his ACDUTRA or INACDUTRA; however, the AOJ obtained full copies of the Veteran's service personnel and treatment records referable to his National Guard duty and they are negative for such accident.  As such, any additional details surrounding the dates and/or duty status would not be helpful as such would have only been used as a means to track down Guard records.  Moreover, the Veteran was provided with an opportunity at his December 2013 VA examination to describe the nature of any in-service back injury and, at such time, he only reported his initial injury in 1974 during active duty.

Therefore, the Board finds that the AOJ has substantially complied with the January 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran presented testimony at an RO hearing in October 2009 and at a Board hearing in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2009 and May 2012 hearings, the service connection issues on appeal were identified and discussed.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed disorders.  The Decision Review Officer and the undersigned also elicited testimony regarding the Veteran's claimed in-service events that he contends have caused his alleged disorders as well as statements regarding his history of symptoms and treatment, to the current time.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there were outstanding treatment records available through VA and the Veteran's National Guard unit, the Board remanded the case in January  2013 in order to obtain such records.  Additionally, while on remand, the Veteran was afforded a VA examination in December 2013 so as to determine the nature and etiology of his left forearm and low back disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2)  were complied with and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year and three years, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
	
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  


Left Forearm Disorder 

Service treatment records show that, in August 1975, the Veteran received a puncture wound to the left wrist when he was stabbed with a pick.  Subsequently, that same month, the Veteran received a laceration to his left forearm while washing dishes.  The Veteran's February 1977 separation examination shows normal upper extremities and in a February 1977 report of medical history the Veteran denied "arthritis, rheumatism, or bursitis."    

Post-service treatment records are silent with respect to any problems with the left forearm until September 1993 when the Veteran presented complaining of a history of a left upper extremity injury when an assailant struck his forearm with a machete. The assessment was stable with no fracture of symptoms of infection.  A contemporaneous X-ray showed no abnormality.  Thereafter, in a May 1994 rating decision the RO denied service connection for left forearm arthritis as there was no current disability, but granted service connection for a residual scar based on the laceration documented in the service treatment records. 

A September 2002 VA examination indicated that the Veteran reported paresthesias, numbness and weakness in his hand.  However, a contemporaneous EMG (electromyography) was normal.  During the October 2009 RO hearing, the Veteran asserted that he had arthritis of the left forearm from when he was attacked with a knife while stationed at Fort Hood, Texas.  During the May 2012 Board hearing, the Veteran asserted that he experienced weakness, difficulty gripping and shooting pain where the laceration occurred. 

Pursuant to the January 2013 Board remand, the Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and noted the August 1975 in-service laceration to the left forearm.  Upon physical examination, the Veteran's left forearm was normal.  The examiner specifically determined that the Veteran had no objective symptoms or physical findings on examination, X-ray, or laboratory testing, and there were no findings consistent with a current diagnosis beyond that of his scar.  In this regard, the examiner observed that, while the STRs documented a left forearm laceration during service, there was no documented history of wound injection or complications from the injury. 

The Board finds the Veteran's claim for service connection for left forearm disorder must be denied as he does not have a current diagnosis at any point during the appeal period.  In this regard, the post-service medical records fail to show any present complaints, treatment, or diagnoses referable to a left forearm disorder other than his service-connected scar.  Moreover, the December 2013 VA examiner noted the Veteran's in-service left forearm injury, but found no residuals of such on examination other than the already service-connected left forearm scar.  As indicated previously, such opinion was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  There is no contrary medical opinion of record.  

In this regard, the Board notes that the Veteran is competent to describe the current symptoms experienced in his left forearm.  Additionally, the Board notes that he served as a medic in the military; however, there is no indication that he has formal specialized training in medical diagnosis and etiology as relevant to the forearm.  As such, he is not competent to relate his alleged symptoms to a diagnosed disorder.  In this regard, the question of diagnosis, as well as causation, to include the existence of residual disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the types of injuries caused by laceration other than the already service-connected scar.  As such, the question of whether the Veteran has a left forearm disorder other than a scar may not be competently addressed by lay evidence, and the Veteran's own opinion is 

nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of his claim, the Veteran does not have a current diagnosis of a left forearm disorder other than the already service-connected scar.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left forearm disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Low Back Disorder

Service treatment records show that the Veteran injured his back when he was in a bus accident in December 1974.  Follow up treatment records showed he continued to complain of low back pain in January, March, May, and July 1975.  However, the Veteran's February 1977 separation examination shows a normal spine and, in an accompanying Report of Medical History, the Veteran denied "recurrent back pain" and "arthritis, rheumatism, or bursitis."    

A post-service October 1977 VA examination shows that an X-ray of the spine was normal and the examiner diagnosed chronic sacro-lumbar strain.  A July 1979 Medical Certificate shows that the Veteran had an upper back ache and a May 1980 VA treatment record showed an impression of possible sciatic pain. 

A July 1984 National Guard enlistment examination revealed that the Veteran's spine was normal upon clinical evaluation.  Likewise, in an accompanying Report of Medical History, the Veteran denied "recurrent back pain" and "arthritis, rheumatism, or bursitis."    

In February 1991, the Veteran underwent steroid injections for his back pain.  Subsequently, a January 1995 VA examination shows an assessment of mechanical low back pain with history of herniation nucleus pulposus on MRI (magnetic resonance imaging) done in the past, probably L5-S1.  No further etiological opinion was given.  An April 1995 VA X-ray shows disc space narrowing at L4-5 and L5 and S1, but otherwise no other abnormalities were noted.  

Post-service employment records for 1995 and 1996 indicate that the Veteran was unable to meet the full physical requirements of his position due to his back disability, which was diagnosed as degenerative disc disease at the L5-S1 level with displacement right spinal nerve, and chronic low back pain.  Significantly, these records show that the Veteran experienced post-service low back injuries in 1983 and 1988.  A September 1997 VA general medical examination for pension purposes gave a diagnosis of recurrent lumbar strain, but no etiological opinion was given. 

During the hearings conducted during the course of the appeal, the Veteran asserted that he injured his back in service when he was in a bus accident.  He also indicated that he injured his back during a high school football game when he was hit by a player.  Moreover, he claimed that he started having back problems due to all the lifting required in his duties as a medic.  There was also an indication that he reinjured his back during a fall in the showers while on ACDUTRA or INACDUTRA with the Wisconsin National Guard during the period of 1980 to 1983.  He further reported that his back pain had continued since service. 

Pursuant to the January 2013 Board remand, the Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and diagnosed the Veteran with status post low back soft tissue injury, resolved, and disc protrusion L5-S1, without stenosis, not related to military service.  

With regard to the Veteran's medical history, the examiner noted the December 1974 service treatment record showing an injury to the low back while riding a bus.  The Veteran was diagnosed with soft tissue injury and treated with physical therapy and muscle relaxants.  The Veteran continued to complain of low back pain and sought treatment in January, March, May, and July 1975 with the same complaints and diagnosis.  In 1989, eleven years after his discharge from military service, the Veteran complained of low back pain.  An examination and X-rays of the lumbar spine were negative for any abnormality.  Repeat lumbar X-rays in 1992 were also negative.  In 1995 (18 years after his military discharge), the Veteran's lumbar X-rays showed the first abnormal finding of disc space narrowing at L4-L5.  By 2007, the Veteran again complained of low back pain.  Physical examination for motor and sensory deprivation were "normal."  He underwent a series of two epidural injections in the fall of 2010.  

After interviewing the Veteran, reviewing the record, to include as noted above, and conducting a physical examination, the examiner determined that, with regard to the Veteran's previous soft tissue injury to the low back, which was sustained during his military service in 1974, the Veteran had no objective symptoms or physical findings on examination (to include X-ray testing) of a current diagnosis of soft tissue injury.  As such, the examiner concluded that the Veteran's in-service lumbar soft tissue injury resolved without residuals.  In this regard, the examiner also noted that, by the time of his pre-military discharge examination in April 1977, his back injury had fully resolved and the examination of such was normal.  He observed that the Veteran did not complain of back pain again until 11-12 years later in 1989 and, at such time, X-rays were negative as was the intervertebral disc spaces, and he had normal alignment.  The Veteran's back examination in 1992 was normal.  Furthermore, an MRI did not reveal a disc abnormality, which was noted to be "slight" until 1995, 18 years after his military discharge.  Therefore, the examiner found that, given the chronicity of normal back examination and image testing for the first 18 years after his military discharge, it is reasonable to conclude that the Veteran's current back injury did not occur in the military and is not related to his soft tissue injury in 1974.     

With regard to the Veteran's current diagnosis of disc protrusion L5-S1, without stenosis, the examiner opined that such degenerative disc disease occurred many years after he left the military.  The examiner further determined that the exact etiology of this disorder was unknown as the Veteran reported a period of his life when he was under the influence of illegal narcotic drugs.  Thus, his memory recall of events during that period are expected to be impaired.  He also determined that a soft tissue injury as sustained by the Veteran in service is a condition of the soft tissues and has no progression to the current diagnosis of degenerative disc disease, which was a separate and new condition developed in 1995.  In this regard, he indicated that a soft tissue injury is an acute and self-limiting condition, and would not be expected to cause any bone or joint pathology.  The examiner concluded that the Veteran's current back pain is likely due to his degenerative disc disease, which is known to limit function and cause chronic symptoms.  

As indicated previously, such opinion was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  There is no contrary medical opinion of record.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in April 1977.  In fact, an October 1977 X-ray of the spine was normal, and the first evidence of degenerative changes in the vertebral bodies was noted on an MRI in April 2010.  Moreover, while the Veteran has alleged experiencing back pain in the first year after his service discharge in April 1977, which has continued to the present time, the Board finds such statement to lack credibility. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran was discharged from service in April 1977 and, at the time of his February 1977 separation examination, his spine was normal upon clinical evaluation and, in an accompanying Report of Medical History, the Veteran denied "recurrent back pain" and "arthritis, rheumatism, or bursitis."   Moreover, while an October 1977 VA examination shows chronic sacro-lumbar strain and a July 1979 Medical Certificate shows that the Veteran had an upper back ache, his July 1984 National Guard enlistment examination revealed that the Veteran's spine was normal upon clinical evaluation.  Likewise, in an accompanying Report of Medical History, the Veteran denied "recurrent back pain" and "arthritis, rheumatism, or bursitis."  Therefore, as the Veteran's statements regarding continuity of back symptomatology are inconsistent with the contemporaneous evidence of record, to include his own statements denying back pain in February 1977 and July 1984, the Board finds that such are not credible.

Therefore, the Board finds that presumptive service connection for a low back disorder, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim must also be denied on a direct basis.  First, while service treatment records show complaints of back pain following a December 1974 injury on a bus, the Veteran's February 1977 separation examination shows a normal spine, and he denied recurrent back pain at that time.  Also, as above, a September 1977 VA examination shows a normal X-ray of the lumbar spine.  Moreover, his July 1984 National Guard enlistment examination revealed that his spine was normal upon clinical evaluation, and he again denied recurrent back pain.  Furthermore, as noted previously, the probative December 2013 VA examiner determined that the Veteran's in-service soft tissue injury to the low back had resolved and that his current degenerative disc disease was not related to military service.  

While the Veteran contends that his back disorder is related to military service, the Board accords his statement regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  In this regard, while he served as a medic in the military, there is no indication that he has formal specialized training in medical diagnosis and etiology as relevant to the spine.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders of the back involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the impact trauma has on the spine.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for a low back disorder is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left forearm disorder is denied. 

Service connection for a low back disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the remanded claims, the Board observes that the January 2013 remand requested that the Veteran be provided with an opportunity to provide additional information regarding any alleged injuries that occurred with his time with the Wisconsin Army National Guard as well as any ACDUTRA/ INACDUTRA orders.  While he was provided with a letter in March 2013 that indicated that the AOJ would be obtaining his service personnel records and all records pertaining to his National Guard service, such did not specifically request the information directed by the Board.  Such should again be requested on remand.

The Board further finds that, as discussed individually herein, a remand is necessary in order to obtain addendum opinions regarding the nature and etiology of the Veteran's claimed hernia, acquired psychiatric disorder, and hemorrhoids.

Hernia

The Veteran's service entrance examination in September 1972 noted a hernia scar and observed that he had a right herniorrhaphy six years prior with no residuals.  Service treatment records show a history of inguinal hernia repair and also include complaints of pain in the right hernia scar site in both November 1972 and April 1973 with no distinct abnormality and no recurrence of hernia.  The Veteran's February 1977 separation examination again noted the healed right hernia scar.  

Post-service VA treatment records show that the Veteran was diagnosed with a ventral hernia in March 1978 and underwent surgery for an epigastric hernia in April 1980.  A September 1997 VA examination for pension purposes shows status post inguinal herniorrhaphy with umbilical herniorrhaphy, without residuals.  In March 2004, the Veteran again underwent surgery for an umbilical hernia.  Most recently, in June 2010 the Veteran underwent ventral hernia repair.  

During the hearings conducted during the course of the appeal, the Veteran asserted that his hernia was caused from lifting and moving people as part of his duties as a medic in service.  He specifically recalled being injured at a high school football game while stationed at Fort Hood, Texas, when he was hit by one of the players.  
	
Pursuant to the January 2013 Board remand, the Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and noted a history of three hernias, (1) an inguinal hernia diagnosed in 1966 which had resolved without residuals, (2) a ventral hernia diagnosed in 1980 which was not related to military service, and (3) an abdominal hernia in the right lateral side diagnosed in 2010.  

The examiner noted the following:  the September 1972 enlistment examination showing a right hernia inguinal herniorrhaphy repair scar; the June 1973 service treatment record showing pain in the pelvic and testicular area without recurrent of hernia; the February 1977 separation examination, again showing a healed right hernia scar; an April 1977 service treatment record showing a non-tender abdomen; an April 1980 VA treatment record showing surgery for a supra umbilical hernia; and a March 2010 VA treatment record showing that the Veteran had developed a new ventral hernia two months earlier and was scheduled to undergo surgical repair in June 2010.  

During the December 2013 VA examination, the Veteran stated that he no longer had an umbilicus as it was removed during his last hernia surgery.  He complained of some intermittent pain in the area and sharp pain relieved with compression lasting around one minute which occurred, on average, one per month.  The Veteran recalled the new onset of his right ventral hernia as occurring in 2010.  

On physical examination, it was noted that the Veteran had no inguinal or femoral hernias.  However, with regard to ventral hernias, it was noted that the Veteran had surgical repair in April 1980 and November 2010 and that he had a "small ventral hernia" since 2010 which has not undergone surgery, is reducible, and does not require a brace/support.  

The examiner reported that the Veteran's right inguinal hernia repair was performed in 1966, prior to his military enlistment, and had remained intact, without complications, since the surgery.  Since leaving service, the Veteran had developed three separate ventral hernias, none of which were close to or related to his pre-existing right inguinal hernia.  His first ventral/epigastric hernia occurred in 1980 with a known specific aggravating factor and event date.  His second ventral hernia repair occurred in 2010.  The surgical report does not state if this was a new and separate hernia from the initial 1980 hernia but the second hernia was just below the first.  Subsequently, in 2010 the Veteran developed a third ventral hernia which was not near or related to his past ventral or inguinal hernia.  This small hernia was reducible.  The etiology of the hernia was unknown.  

For the claimed right inguinal hernia condition that existed prior to his military service, the examiner noted that the Veteran had no objective symptoms or physical findings on examination, X-ray, or laboratory testing.  Therefore, the examiner opined that the Veteran's claimed condition of right inguinal hernia remained resolved without residuals other than the original scar and there were no findings consistent with a correlation or relationship between the development of his post-military hernias and the pre-existing inguinal hernia.  

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, the December 2013 VA examiner discussed the Veteran's 1966 umbilical hernia, 1980 epigastric hernia, and 2010 ventral hernias, but did not discuss either his 1978 ventral hernia or his 2004 umbilical hernia.  As above, VA treatment records show that the Veteran was diagnosed with a ventral hernia in March 1978 and underwent umbilical hernia repair in March 2004.  Additionally, while the examiner found that the Veteran's pre-existing right inguinal hernia condition had resolved and that subsequent hernias were unrelated to such pre-existing inguinal hernia, he did not offer an opinion as to whether such unrelated hernias are otherwise related to the Veteran's military service, to include his in-service duties as a medic and/or as a result of the hit while playing football.  Such should be addressed in an addendum opinion.


Acquired Psychiatric Disorder

The September 1972 induction examination shows that the Veteran was clinically evaluated as psychiatrically normal.  In his medical history, the Veteran expressly denied any psychiatric symptoms.  The February 1977 discharge examination shows that the Veteran was again evaluated as psychiatrically normal.  However, in his medical history, the Veteran reported nervous trouble.  A service hospital report for treatment for hepatitis showed that the Veteran reported a history of nervous condition prior to service.  He had seen a psychiatrist, but no diagnosis was given. 

The Veteran was discharged because he had been found to be dependent on alcohol or other drugs.  In April 1977, he was treated at the VA for drug abuse.  An October 1977 VA examination shows a diagnosis of drug abuse, opiate type, in remission, by history.  Importantly, no other psychiatric diagnosis was given, although the Veteran reported previously being diagnosed with schizophrenia.  In July 1981, the Veteran was admitted to the VA following a suicide attempt.  The diagnosis was mixed personality disorder with borderline, histrionic, and explosive components.  Again, in September 1987, the Veteran was admitted to the VA for a suicide attempt.  The diagnosis was depression with suicidal ideation.  During this period, clinical records also show a diagnosis of PTSD and acute adjustment disorder.  He was again admitted for drug abuse in May 1989.  A VA treatment record in September 1993 shows that the Veteran was admitted for treatment for adjustment disorder with depressed mood.  Follow up treatment records show treatment for depression as well as PTSD.  He was afforded a VA examination for pension purposes in September 1997.  The examiner diagnosed major depressive disorder.  VA and Vet Center treatment records show continued psychiatric treatment since 1997.  

During the hearings conducted during the course of the appeal, the Veteran asserted that he received psychiatric treatment while stationed at Fort Hood.  He also reported that he was mugged while in service.  The Veteran further alleged that he was "slapped around" by his drill sergeant and indicated that he was involved in an incident where he dropped a grenade which caused him stress as well as more problems with his drill sergeant.  He further claimed that he used drugs in service to self-medicate and that his symptoms have continued since service. 

Pursuant to the January 2013 Board remand, the Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and noted that the Veteran had been diagnosed with several psychiatric disorders, including, major depression, adjustment disorder NOS (not otherwise specified), cocaine dependence, polysubstance dependence, adjustment disorder, and possibly schizophrenia.  The examiner wrote that she did not see any documentation of a schizophrenia diagnosis.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD but that he did meet the criteria for a diagnosis of personality disorder, NOS, with antisocial, narcissistic, schizoid, and schizotypal traits.  According to the examiner, the personality disorder was "longstanding (since late adolescence)."   

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, with respect to the Veteran's diagnosed personality disorder, the examiner did not address whether such was subject to a superimposed disease or injury that resulted in additional disability.  Moreover, while the examiner addressed the specific DSM-IV and V criteria necessary for a diagnosis of PTSD and determined that the Veteran's alleged stressors were insufficient to support such a diagnosis, she did not reconcile her finding that the Veteran had no other psychiatric disorder other than a personality disorder with the substantial evidence of record showing diagnoses and treatment for a variety of disorders, to include major depressive disorder contemporaneous to the VA examination, i.e., in December 2013 VA treatment records.  Such should be addressed in an addendum opinion. 

Hemorrhoids

Service treatment records are negative for hemorrhoids.  Significantly, the Veteran's February 1977 separation examination shows a normal anus/rectum and in a February 1977 report of medical history the Veteran denied  rectal disease.  

Post-service records show that the Veteran had bleeding likely secondary to hemorrhoid disease in March 1979.  An April 1980 hospital report for repair of epigastric hernia shows that incision and drainage of thrombosed external hemorrhoids was carried out.  A January 1981 VA treatment record shows that the Veteran had prolapsed and swollen external hemorrhoids and a February 1981 VA surgery report shows that the Veteran again underwent surgery for his hemorrhoids.  The report indicated that the Veteran had a four year history of hemorrhoids.  Follow up VA treatment records also documented hemorrhoid disease.  However, a September 1997 VA examination for pension purposes indicated that the Veteran's hemorrhoids were controlled and were not currently evident.   

During the hearings conducted during the course of the appeal, the Veteran asserted that he began experiencing hemorrhoids in service but did not seek medical treatment in service.  He reported that he first sought medical treatment for hemorrhoids in the early 1980s. 

Pursuant to the January 2013 Board remand the Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and diagnosed the Veteran with status post hemorrhoidectomy in 1981.  

The examiner noted that the Veteran's service treatment records did not contain any documented complaints, treatment, or diagnosis for the claimed condition of hemorrhoids.  A post-service August 1977 VA treatment record noted a normal rectal examination.  In January 1981 the Veteran was diagnosed with external hemorrhoids.  In July 2008 the Veteran underwent a colonoscopy and was diagnosed with internal hemorrhoids.  In August 2012 the Veteran was diagnosed with internal hemorrhoids (no external hemorrhoids) and underwent a hemorrhoidectomy in October 2012.  His post-service surgical follow-up showed that he was well healed.  

On physical examination in January 2013, the examiner noted that neither internal nor external hemorrhoids were noted.  The examiner wrote that, for the claimed hemorrhoid condition, the Veteran had no objective symptoms or physical findings on examination, X-ray, or laboratory testing.  Therefore, the examiner opined that the Veteran's claimed condition of hemorrhoids had resolved following his surgery without residuals and there were no findings consistent with a current diagnosis.  

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, whether the Veteran's documented hemorrhoids in 2012 (during the appeal period beginning March 2008) are related to his military service as is required under McClain, supra.  Such should be addressed in an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. With respect to the injuries the Veteran claims occurred during his time with the Wisconsin Army National Guard, the AOJ should contact the Veteran and request that he provide more specific dates for any injuries or incidents.  The AOJ should also request that the Veteran provide any ACDUTRA or INACDUTRA orders.

2. Return the claims file to the VA examiner who conducted the Veteran's December 2013 VA general examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the December 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any pre-existing hernia disability increased in severity during active duty service, and if so, whether the increase in severity was clearly and unmistakably due to the natural progression of the disease.

Significantly, the examiner should address whether the Veteran's March 1978 and/or March 2004 hernias are related to his military service and, if so, whether the Veteran currently suffers from any residuals of these hernias.

(b) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hernias determined to be unrelated to the Veteran's pre-existing right inguinal hernia are related to his military service, to include his in-service duties as a medic and/or as a result of the hit while playing football.

(c) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that that the Veteran's hemorrhoids is causally related to active service, ACDUTRA, or INACDUTRA. A detailed rationale for all opinions expressed should be furnished.  In proffering an opinion, the examiner should consider whether hemorrhoids could be attributed to the in-service foot surgery due to not receiving stool softeners.

Significantly, the examiner should consider whether the Veteran's documented hemorrhoids in 2012 (during the appeal period beginning March 2008) are related to his military service.

A complete rationale should be provided for all opinions given.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his hernias and hemorrhoids and the continuity of symptomatology since service.  The examiner should fully articulate a sound reasoning for all conclusions made.

3. Return the claims file to the VA examiner who conducted the Veteran's December 2013 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the December 2013 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria and offer an opinion as to the following: 

(a)  Was the Veteran's personality disorder subject to a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability. 

(b) Reconcile the determination at the December 2013 VA examination that the Veteran does not have a psychiatric disorder other than a personality disorder with the substantial evidence of record showing diagnoses and treatment for a variety of acquired psychiatric disorders, to include major depressive disorder contemporaneous to the VA examination, i.e., in December 2013 VA treatment records.

A complete rationale should be provided for all opinions given.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The examiner should fully articulate a sound reasoning for all conclusions made.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


